Journal Entries (1828): Journal 4: (1) Writ of injunction ordered issued *p. 163; (2) motion to quash subpoena and to dissolve injunction *p. 175; (3) return set aside, injunction dissolved, bill dismissed *p. 218.
Papers in File: (i) Bill of complaint; (2) fiat for injunction; (3) injunction bond; (4) precipe for writ of subpoena; (5) writ of subpoena and return; (6) answer (incomplete) of John H. Carpenter; (7) motion to quash subpoena and to dissolve injunction; (8) writ of fi. fa. for costs, return.
Chancery Case 97 of 1828.